DETAILED ACTION
This office action in response to the above identified patent application with regards to the amendments filed on 2/17/2021.  Claims 1-6 and 8-18 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 12, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 12-13 and 15-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Note Claim 10 was amended to be dependent on Claim 1 and is also rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and III as set forth in the Office action mailed on 4/16/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Campbell on 4/21/21.
The application has been amended as follows: 
In the Claims:
1. A fuel system for providing fuel to one or more turbine engine test cells, the fuel system comprising: 
a polishing loop configured to continuously polish fuel, the polishing loop comprising:
a fuel storage tank configured to store fuel for the one or more turbine engine test cells, 
a pressure side of the polishing loop, the pressure side of the polishing loop comprising: 
a pressure line, 
, the pump assembly configured to maintain fuel flow within the pressure line, 
a filtration system in fluid communication with the pump assembly, , the filtration system comprising one or more filters, and 
wherein the pressure line provides fluid communication between the pump assembly and the fuel storage tank and between the pump assembly and the filtration system, 
a junction, the junction in fluid communication with the filtration system and the fuel storage tank via the pressure line, and 
a return side of the polishing loop, the return side of the polishing loop comprising: 
a return line in fluid communication with the junction and with the fuel storage tank, and 
a flow meter configured to measure fuel flow through the return line; 
a delivery line coupled to the polishing loop at the junction and configured to deliver fuel to the one or more turbine engine test cells; and 
a fuel control system having a processor and a memory coupled to the processor, the fuel control system communicatively coupled to the flow meter and communicatively coupled to the pump assembly, the fuel control system configured to adjust [[the]] a pump rate of the pump assembly and configured to direct the fuel system to continuously polish the fuel when none of the one or more turbine engine test cells is operating.  
2. The fuel system of claim 1, wherein the return side of the polishing loop further comprises a back pressure regulator configured to maintain a minimum fuel pressure within the fuel system upon initiation of the one or more test cells.  
3. The fuel system of claim 2, wherein the flow meter is disposed between the back pressure regulator and the fuel storage tank.  
4. The fuel system of claim 2, wherein the delivery line is coupled to the polishing loop between the filtration system and the back pressure regulator.  
5. The fuel system of claim 1, wherein the pump assembly comprises one or more variable frequency drive (VFD) pumps and one or more associated bypass valves.  
6. The fuel system of claim 1, wherein the filtration system comprises one or more bypass valves associated with the one or more filters.  
7. (Cancelled)  
8. (Cancel) 

10. (Rejoinder)The fuel system of claim 1, wherein the fuel control system is further configured to command the pump assembly to decrease fuel flow if fuel flow through the flow meter rises above a set point, the set point based on a shutdown of the one or more turbine engine test cells[[,]].  
11. (Cancel) 
12. (Rejoinder) A method for operating the fuel system of claim 1, the method comprising: 
	pressurizing a fuel within [[a]] the polishing loop via the pump assembly; 
filtering the fuel using the filtration system
measuring a fuel flow through the polishing loop using the flow meter 
in response to a decrease in the fuel flow within the polishing loop indicated by the flow meter, increasing the fuel flow within the polishing loop; and 
in response to an increase in the fuel flow within the polishing loop indicated by the flow meter, decreasing the fuel flow within the polishing loop.  
13. (Rejoinder) The method of claim 12 further comprising, 
delivering the fuel to the one or more the delivery line 
14. (Cancel) 
15. (Rejoinder) The method of claim 12 further comprising, preventing a back pressure from falling below a minimum polishing loop pressure using a back pressure regulator in fluid communication with the polishing loop.  
16. (Rejoinder) The method of claim 12 further comprising, storing the fuel in the fuel storage tank 
17. (Rejoinder) The method of claim 12 further comprising, returning a polished fuel to the fuel storage tank  
18. (Cancel)

Amendment to the Title


The title is amended as follows:
-- Fuel Polishing System for Test Cells --

Allowable Subject Matter
Claims 1-6, 10, 12-13 and 15-17 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 has not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a polishing system for providing fuel to turbine engine test cells wherein the system is configured to polish fuel when no gas turbines are operating.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Jordan whose telephone number is (571) 272-3925 and fax number is (571) 273-3925.  The examiner can normally be reached on Monday thru Thursday between 8 and 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ T.J. /Examiner, Art Unit 3741



	
	/SCOTT J WALTHOUR/            Primary Examiner, Art Unit 3741